DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 11-13 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sweeney et al. [US 7,154,368 B2.]
Regarding claims 1 and 11, Sweeney discloses an inductive component [figures 11A-11C\ comprising: 
- a closed magnetic core [200], wherein the closed core is a single-part core not assembled from several parts; and
- a winding of a wire [150] wound about the closed magnetic core, wherein the wire is wound in a circular manner with a pitch, the winding of the wire is compressed.
Regarding claims 2 and 12, Sweeney inherently discloses adjacent windings bear directly against one another.
Regarding claims 3 and 13, Sweeney inherently discloses the pitch is in a region of a wire thickness.
Regarding claims 8 and 16, Sweeney discloses the wire is a round wire.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. in view of Moorehead [US 5,331,729.]
Regarding claims 6 and 14, Sweeney et al. further discloses the magnetic closed core formed of different profiles [column 4.] Sweeney et al. discloses the instant claimed invention except for the specific cross sectional shape of the magnetic core.
Moorehead discloses a toroidal core for a magnetic device, wherein the toroidal core having a non-circular cross sectional shape [figure 4.]
It would have been obvious at the time the invention was made to use non-circular cross sectional shape for the closed magnetic core of Sweeney et al., as suggested by Moorehead, for the purpose of facilitating the desired magnetic characteristics.
Regarding claims 7 and 15, ferrite is a known material use for magnetic core in magnetic device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-8 and 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837